
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 90
        [WC Docket No. 10-90; Report No. 2986]
        Petition for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
          SUMMARY:
          In this document, a Petition for Reconsideration (Petition) has been filed in the Commission's Rulemaking proceeding by Elizabeth Bowles, President, on behalf of the Wireless Internet Service Providers Association.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before August 7, 2013. Replies to an opposition must be filed on or before August 19, 2013.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW., Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ryan Yates, Wireline Competition Bureau (202) 418-7400—voice or (202) 418-0484—TTY.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a summary of Commission's document, Report No. 2986, released July 12, 2013. The full text of this document is available for viewing and copying in Room CY-B402, 445 12th Street SW., Washington, DC or may be purchased from the Commission's copy contractor, Best Copy and Printing, Inc. (BCPI) (1-800-378-3160). The Commission will not send a copy of this document pursuant to the Congressional Review Act, 5 U.S.C. 801(a)(1)(A), because this document does not have an impact on any rules of particular applicability.
        
          Subject: Amendment of part 90 of the Commission's Rules, document FCC 13-52, published at 78 FR 28749, May 16, 2013, in WC Docket No. 10-90, and published pursuant to 47 CFR 1.429(e). See also § 1.4(b)(1) of the Commission's rules.
        
          Number of Petitions Filed: 1.
        
          Federal Communications Commission.
          Marlene H. Dortch,
          Secretary, Office of the Secretary, Office of Managing Director.
        
      
      [FR Doc. 2013-17593 Filed 7-22-13; 8:45 am]
      BILLING CODE 6712-01-P
    
  